UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1279


ABANGE ADONNI,

                 Plaintiff - Appellant,

          v.

EDUCATION COMMISSION FOR FOREIGN MEDICAL GRADUATES,

                 Defendant - Appellee,

          and

ASSOCIATION OF AMERICAN MEDICAL COLLEGES,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02319-RWT)


Submitted:   July 26, 2011                  Decided:   August 4, 2011


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel D. Johnson, Waldorf, Maryland, for Appellant.   Elisa
P.   McEnroe,  MORGAN,   LEWIS &  BOCKIUS   LLP,  Philadelphia,
Pennsylvania, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Abange     Adonni      appeals   the    district             court’s    order

granting    summary        judgment   against     him    in        his    civil    action

alleging discrimination under 42 U.S.C. § 1981 (2006).                            We have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm    for    the     reasons    stated    by        the    district       court.

Adonni v. Educ. Comm’n for Foreign Med. Graduates, No. 8:08-cv-

02319-RWT     (D.    Md.    Feb.   17,   2010).         We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                  AFFIRMED




                                         3